                                                                                                            1   MAYNARD COOPER & GALE LLP
                                                                                                                Judy M. Lam (173862)
                                                                                                            2   Email: jlam@maynardcooper.com
                                                                                                            3   1901 Avenue of the Stars, Suite 1900
                                                                                                                Los Angeles, CA 90067
                                                                                                            4   Telephone: (310) 596-4500
                                                                                                                Facsimile: (310) 596-4360
                                                                                                            5
                                                                                                                Attorneys for Defendant
                                                                                                            6   METLIFE AUTO & HOME INSURANCE AGENCY, INC.;
                                                                                                            7   METLIFE GROUP, INC.; and
                                                                                                                BRIGHTHOUSE LIFE INSURANCE COMPANY
                                                                                                            8

                                                                                                            9                            UNITED STATES DISTRICT COURT
MAYNARD COOPER & GALE LLP




                                                                                                           10              NOTHERN DISTRICT OF CALIFORNIA-SAN JOSE DIVISION

                                                                                                           11
                            1901 AVENUE OF THE STARS, SUITE 1900




                                                                                                                MARIE A. ARNOLD,                       Case No. 5:19-cv-03920-VKD
                                                                                                           12
                                                                   LOS ANG ELES, CA 90067




                                                                                                                                    Plaintiff,         Assigned to Magistrate Judge
                                                                                                           13
                                                                                            310-596-4500




                                                                                                                                                       Virginia DeMarchi
                                                                                                           14
                                                                                                                                                       NOTICE OF MOTION AND MOTION TO
                                                                                                                METLIFE AUTO & HOME INSURANCE          DISMISS BY DEFENDANT METLIFE
                                                                                                           15
                                                                                                                AGENCY, INC.; METLIFE GROUP, INC.;     GROUP, INC.; SUPPORTING
                                                                                                           16   AND BRIGHTHOUSE LIFE INSURANCE         MEMORANDUM OF POINTS AND
                                                                                                                COMPANY,                               AUTHORITIES
                                                                                                           17
                                                                                                                                    Defendants.        Date: November 19, 2019
                                                                                                           18
                                                                                                                                                       Time: 10:00 a.m.
                                                                                                           19                                          Ctrm.: 2

                                                                                                           20
                                                                                                                                                       Complaint Filed: July 8, 2019
                                                                                                           21

                                                                                                           22

                                                                                                           23

                                                                                                           24

                                                                                                           25

                                                                                                           26

                                                                                                           27

                                                                                                           28
                                                                                                                                               1
                                                                                                                   DEFENDANT METLIFE GROUP, INC.’S NOTICE OF MOTION AND MOTION TO
                                                                                                                                      DISMISS-5:19-cv-03920-VKD
                                                                                                            1   TO THE COURT, PLAINTIFF AND ITS ATTORNEY OF RECORD:

                                                                                                            2          PLEASE TAKE NOTICE that Defendant MetLife Group, Inc. (“MLG”), at the date,

                                                                                                            3   time, and location noted above, will and hereby does move to dismiss Plaintiff Marie A. Arnold’s

                                                                                                            4   Amended Complaint and each purported cause of action therein pursuant to Rule 12(b)(6) of the

                                                                                                            5   Federal Rules of Civil Procedure.

                                                                                                            6          Dismissal is appropriate because Plaintiff’s First Amended Complaint fails to state a claim

                                                                                                            7   upon which relief may be granted against MLG. Moreover, Plaintiff’s purported claims are time

                                                                                                            8   barred and the discovery rule does not save Plaintiff’s claims.

                                                                                                            9          The Motion to Dismiss is based on this Notice of Motion, the Memorandum of Points and
MAYNARD COOPER & GALE LLP




                                                                                                           10   Authorities, the pleadings and papers filed herein, and upon such other and further matters as may

                                                                                                           11   be presented at the hearing.
                            1901 AVENUE OF THE STARS, SUITE 1900




                                                                                                           12
                                                                   LOS ANG ELES, CA 90067




                                                                                                           13   DATED: October 4, 2019                       MAYNARD COOPER & GALE LLP
                                                                                            310-596-4500




                                                                                                           14                                                By: /s/ Judy M. Lam
                                                                                                           15                                                         Judy M. Lam
                                                                                                                                                             Attorneys for Defendant
                                                                                                           16                                                MetLife Auto & Home Insurance Agency, Inc.;
                                                                                                                                                             MetLife Group, Inc.; and Brighthouse Life
                                                                                                           17                                                Insurance Company
                                                                                                           18

                                                                                                           19

                                                                                                           20

                                                                                                           21

                                                                                                           22

                                                                                                           23

                                                                                                           24

                                                                                                           25

                                                                                                           26

                                                                                                           27

                                                                                                           28
                                                                                                                                                 2
                                                                                                                    DEFENDANT METLIFE GROUP, INC.’S NOTICE OF MOTION AND MOTION TO
                                                                                                                                       DISMISS-5:19-cv-03920-VKD
                                                                                                            1                                                 TABLE OF CONTENTS

                                                                                                            2   MEMORANDUM OF POINTS AND AUTHORITIES ..............................................................1

                                                                                                            3   I.     INTRODUCTION ............................................................................................................1

                                                                                                            4   II.    LEGAL STANDARD OF REVIEW ................................................................................1

                                                                                                            5          A.        Fed. R. Civ. P. 12(b)(6).........................................................................................1

                                                                                                            6   III.   LEGAL ARGUMENT ......................................................................................................2

                                                                                                            7          A.        All Claims Against MLG Should be Dismissed Because the Amended

                                                                                                            8                    Complaint Asserts No Facts About MLG .............................................................2

                                                                                                            9          B.        Plaintiff’s Purported Concealment and Misrepresentation Claims (Counts I
MAYNARD COOPER & GALE LLP




                                                                                                           10                    and II) Fail to Satisfy Rule 9(b). ...........................................................................3

                                                                                                           11          C.        Plaintiff’ Breach of Fiduciary Duty Claim Fails as a Matter of Law
                            1901 AVENUE OF THE STARS, SUITE 1900




                                                                                                           12                    Because Plaintiff Does Not (and Cannot) Allege Facts Demonstrating the
                                                                   LOS ANG ELES, CA 90067




                                                                                                           13                    Existence of a Fiduciary Relationship Between Plaintiff and MLG.....................7
                                                                                            310-596-4500




                                                                                                           14          D.        Plaintiff’s Invasion of Privacy Claim Under the Fourth Amendment Fails

                                                                                                           15                    as a Matter of Law Because MLG Is Not a Government Entity or Agent............8

                                                                                                           16          E.        All of Plaintiff’s Purported Claims Are Time-Barred. .........................................9

                                                                                                           17   IV.    CONCLUSION ...............................................................................................................12

                                                                                                           18

                                                                                                           19

                                                                                                           20

                                                                                                           21

                                                                                                           22

                                                                                                           23

                                                                                                           24

                                                                                                           25

                                                                                                           26

                                                                                                           27

                                                                                                           28

                                                                                                                                                                     i
                                                                                                                                                               TABLE OF CONTENTS
                                                                                                            1                                                 TABLE OF AUTHORITIES

                                                                                                            2   Cases
                                                                                                                Abbit v. ING USA Annuity and Life Insurance Company
                                                                                                            3           252 F.Supp.3d 999, 1019–20 (S.D. Cal. 2017) .................................................................9
                                                                                                            4   Adams v. Johnson
                                                                                                            5          355 F.3d 1179, 1183 (9th Cir. 2004) ...............................................................................2

                                                                                                            6   Aryeh v. Canon Bus. Solutions, Inc.
                                                                                                                       55 Cal.4th 1185, 1191 (2013) .........................................................................................11
                                                                                                            7
                                                                                                                Ashcroft v. Iqbal
                                                                                                            8          556 U.S. 662, 678 (2009) ..................................................................................................2
                                                                                                            9   Bell Atlantic Corp. v. Twombly
                                                                                                                        550 U.S. 544, 570 (2007) ..................................................................................................2
                                                                                                           10
MAYNARD COOPER & GALE LLP




                                                                                                           11   Burdeau v. McDowell
                                                                                                                      256 U.S. 465, 475 (1921) ................................................................................................10
                            1901 AVENUE OF THE STARS, SUITE 1900




                                                                                                           12
                                                                                                                City of Vista v. Robert Thomas Securities, Inc.
                                                                   LOS ANG ELES, CA 90067




                                                                                                           13           84 Cal. App. 4th 882, 889 (2000) ...................................................................................11
                                                                                            310-596-4500




                                                                                                           14   Conservation Force v. Salazar
                                                                                                                      646 F.3d 1240, 1242 (9th Cir. 2011) ................................................................................2
                                                                                                           15
                                                                                                                Corcoran v. CVS Health Corp.
                                                                                                           16
                                                                                                                      169 F. Supp. 3d 970, 981 (N.D. Cal. 2016) ......................................................................1
                                                                                                           17
                                                                                                                Czajkowski v. Haskell & White, LLP
                                                                                                           18         208 Cal.App.4th 166 (2012) ...........................................................................................13

                                                                                                           19   Das v. WMC Mortg. Corp.
                                                                                                                       831 F.Supp. 2d 1147, 1166 (N.D. Cal. 2011) ...........................................................5, 6, 8
                                                                                                           20
                                                                                                                Davidson v. Kimberly-Clark Corp.
                                                                                                           21
                                                                                                                      889 F.3d 956, 964 (9th Cir. 2018) ................................................................................6, 8
                                                                                                           22
                                                                                                                Depot, Inc. v. Caring for Montanans, Inc.
                                                                                                           23          915 F.3d 643, 653 (9th Cir. 2019) ....................................................................................2

                                                                                                           24   Fox v. Ethicon Endo-Surgery, Inc.
                                                                                                                        35 Cal. 4th 797, 807 (2005. ) .........................................................................................13
                                                                                                           25
                                                                                                                Fox v. Pollack
                                                                                                           26          226 Cal. Rptr. 532 (Cal. Ct. App. 1986) ...........................................................................5
                                                                                                           27
                                                                                                                Fuller v. First Franklin Financial Corp.
                                                                                                           28           216 Cal. App. 4th 955, 963 (2013) .................................................................................11


                                                                                                                                                                        ii
                                                                                                                                                               TABLE OF AUTHORITIES
                                                                                                            1   Hydro-Mill Co. v. Hayward, Tilton & Rolapp Ins. Assocs., Inc.
                                                                                                                      115 Cal. App. 4th 1145, 1155 (2004) .............................................................................11
                                                                                                            2
                                                                                                                In re Gilead Scis. Sec. Litig.
                                                                                                            3          536 F.3d 1049, 1055 (9th Cir. 2008) ................................................................................2
                                                                                                            4
                                                                                                                In re NVIDIA Corp. Sec. Litig.
                                                                                                            5          768 F.3d 1046, 1051 (9th Cir. 2014) ................................................................................2

                                                                                                            6   In re Toyota Motor Corp. Unintended Acceleration Marketing, Sales Practices, and
                                                                                                                        Products Liability Litigation
                                                                                                            7           754 F.Supp.2d 1145, 1189 (C.D. Cal. 2010) ....................................................................4
                                                                                                            8   Neel v. Magana, Olney, Levy, Cathcart & Gelfand
                                                                                                                        6 Cal.3d 176, 187 (1971) ................................................................................................11
                                                                                                            9

                                                                                                           10   Otay Land Co., LLC v. U.E. Ltd., L.P.
MAYNARD COOPER & GALE LLP




                                                                                                                       15 Cal. App. 5th 806, 850-851 (2017) ............................................................................13
                                                                                                           11
                                                                                                                Saliter v. Pierce Bros. Mortuaries
                            1901 AVENUE OF THE STARS, SUITE 1900




                                                                                                           12           81 Cal.App.3d 292, 296 (1978) ......................................................................................11
                                                                   LOS ANG ELES, CA 90067




                                                                                                           13   Skinner v. Railway Labor Executives' Ass'n
                                                                                            310-596-4500




                                                                                                                       489 U.S. 602, 613–14 (U.S. 1989)..................................................................................10
                                                                                                           14
                                                                                                                Swartz v. KPMG LLP
                                                                                                           15
                                                                                                                       476 F.3d 756, 764-65 (9th Cir. 2007) ...............................................................................6
                                                                                                           16
                                                                                                                William L. Lyon & Associates, Inc. v. Superior Court
                                                                                                           17          204 Cal. App. 4th 1294, 1312 (2012) .............................................................................11

                                                                                                           18   Yamauchi v. Cotterman
                                                                                                                     84 F.Supp.3d 993, 1011 (N.D. Cal. 2015) ..................................................................8, 13
                                                                                                           19
                                                                                                                Statutes
                                                                                                           20

                                                                                                           21   33 U.S.C. § 931(a)(1) ....................................................................................................................4

                                                                                                           22   33 U.S.C. § 931(a)(1)(ii) ...............................................................................................................4

                                                                                                           23   CAL. CIV. PROC. CODE § 338(d) ..................................................................................................11

                                                                                                           24   Rules

                                                                                                           25   Federal Rule of Civil Procedure 9(b) ................................................................................4, 5, 6, 8
                                                                                                           26   Fed. R. Civ. P. 12(b)(6).......................................................................................1, 4, 8, 10, 11, 14
                                                                                                           27

                                                                                                           28

                                                                                                                                                                          iii
                                                                                                                                                                 TABLE OF AUTHORITIES
                                                                                                            1   OTHER AUTHORITIES

                                                                                                            2   Darringer v. Intuitive Surgical, Inc.
                                                                                                                      2015 WL 4623935, at *3 (N.D. Cal. 2015) ..............................................................11, 13
                                                                                                            3
                                                                                                                Marroquin v. Pfizer, Inc.
                                                                                                            4
                                                                                                                2019 WL 636845, *8 (E.D. Cal. Feb. 14, 2019) ............................................................................. 5
                                                                                                            5

                                                                                                            6

                                                                                                            7

                                                                                                            8

                                                                                                            9

                                                                                                           10
MAYNARD COOPER & GALE LLP




                                                                                                           11
                            1901 AVENUE OF THE STARS, SUITE 1900




                                                                                                           12
                                                                   LOS ANG ELES, CA 90067




                                                                                                           13
                                                                                            310-596-4500




                                                                                                           14

                                                                                                           15

                                                                                                           16

                                                                                                           17

                                                                                                           18

                                                                                                           19

                                                                                                           20

                                                                                                           21

                                                                                                           22

                                                                                                           23

                                                                                                           24

                                                                                                           25

                                                                                                           26

                                                                                                           27

                                                                                                           28

                                                                                                                                                                    iv
                                                                                                                                                           TABLE OF AUTHORITIES
                                                                                                            1                       MEMORANDUM OF POINTS AND AUTHORITIES

                                                                                                            2   I.     INTRODUCTION

                                                                                                            3          Plaintiff Marie Arnold (“Plaintiff”) is attempting to drag defendant MetLife Group, Inc.

                                                                                                            4   into a dispute in which it does not belong. MetLife Group, Inc. (“MLG”) did not issue the insurance

                                                                                                            5   policies upon which Plaintiff’s purported claims are based, and has no other contract or

                                                                                                            6   relationship with Plaintiff. Indeed, it appears Plaintiff named MLG as a defendant in this lawsuit

                                                                                                            7   based on solely on her mistaken assumption that “MetLife Group, Inc.” issued a “group” life

                                                                                                            8   insurance policy to Plaintiff’s previous employer, Kaiser Permanente. Not surprisingly, Plaintiff’s

                                                                                                            9   Amended Complaint alleges no facts demonstrating the existence of any relationship or contacts
MAYNARD COOPER & GALE LLP




                                                                                                           10   between Plaintiff and MLG. As a result, Plaintiff fails to state a claim against MLG upon which

                                                                                                           11   relief may be granted.
                            1901 AVENUE OF THE STARS, SUITE 1900




                                                                                                           12          Moreover, the face of the Amended Complaint demonstrates Plaintiff’s purported claims
                                                                   LOS ANG ELES, CA 90067




                                                                                                           13   are untimely, and Plaintiff fails to allege sufficient facts to invoke the discovery rule. Thus, even
                                                                                            310-596-4500




                                                                                                           14   if the Court were to determine Plaintiff alleges a viable cause of action against MLG (she has not),

                                                                                                           15   her claims should be dismissed as time-barred.

                                                                                                           16          For these reasons and the reasons set forth below, MLG respectfully requests that the Court

                                                                                                           17   dismiss Plaintiff’s Amended Complaint and all claims asserted against MLG with prejudice.

                                                                                                           18   II.    LEGAL STANDARD OF REVIEW

                                                                                                           19          A.      Fed. R. Civ. P. 12(b)(6).

                                                                                                           20          Rule 12(b)(6) allows a defendant to move to dismiss a complaint for failure to state a claim

                                                                                                           21   upon which relief may be granted. FED. R. CIV. P. 12(b)(6). “Dismissal for failure to state a claim

                                                                                                           22   under Federal Rule of Civil Procedure 12(b)(6) is proper if there is a ‘lack of a cognizable legal

                                                                                                           23   theory or the absence of sufficient facts alleged under a cognizable legal theory.’ Corcoran v. CVS

                                                                                                           24   Health Corp., 169 F. Supp. 3d 970, 981 (N.D. Cal. 2016) (quoting Conservation Force v. Salazar,

                                                                                                           25   646 F.3d 1240, 1242 (9th Cir. 2011)). “The complaint must plead ‘enough facts to state a claim

                                                                                                           26   [for] relief that is plausible on its face.’” Id. quoting (Bell Atlantic Corp. v. Twombly, 550 U.S.

                                                                                                           27   544, 570 (2007)). “A claim is plausible on its face ‘when the plaintiff pleads factual content that

                                                                                                           28   allows the court to draw the reasonable inference that the defendant is liable for the misconduct

                                                                                                                                                    1
                                                                                                                            MEMORANDUM OF POINTS AND AUTHORITIES-5:19-cv-03920-VKD
                                                                                                            1   alleged.’” Id. (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)). If the “facts alleged do not

                                                                                                            2   support a reasonable inference of liability, stronger than a mere possibility, the claim must be

                                                                                                            3   dismissed.” Id. at 678-79. See also In re Gilead Scis. Sec. Litig., 536 F.3d 1049, 1055 (9th Cir.

                                                                                                            4   2008) (a court is not required to accept as true “allegations that are merely conclusory, unwarranted

                                                                                                            5   deductions of fact, or unreasonable inferences”).

                                                                                                            6          Thus, in determining the adequacy of allegations in a complaint, the Court is “not bound

                                                                                                            7   to accept as true a legal conclusion couched as a factual allegation,” or a “naked assertion” devoid

                                                                                                            8   of “further factual enhancement.” Twombly, 550 U.S. at 555–57; see also Depot, Inc. v. Caring for

                                                                                                            9   Montanans, Inc., 915 F.3d 643, 653 (9th Cir. 2019) (“although ‘we accept as true all factual
MAYNARD COOPER & GALE LLP




                                                                                                           10   allegations,’ we do not ‘accept as true allegations that are conclusory’) (quoting In re NVIDIA

                                                                                                           11   Corp. Sec. Litig., 768 F.3d 1046, 1051 (9th Cir. 2014)). In fact, “[t]hreadbare recitals of the
                            1901 AVENUE OF THE STARS, SUITE 1900




                                                                                                           12   elements of a cause of action, supported by mere conclusory statements” are not enough to survive
                                                                   LOS ANG ELES, CA 90067




                                                                                                           13   a motion to dismiss. Iqbal, 556 U.S. at 678. See also Adams v. Johnson, 355 F.3d 1179, 1183 (9th
                                                                                            310-596-4500




                                                                                                           14   Cir. 2004) (citation omitted) (“Conclusory allegations of law and unwarranted inferences are

                                                                                                           15   insufficient to defeat a motion to dismiss[.]”) In other words, “only a complaint that states a

                                                                                                           16   plausible claim for relief survives a motion to dismiss” and “[d]etermining whether a complaint

                                                                                                           17   states a plausible claim for relief will . . . be a context-specific task that requires the reviewing

                                                                                                           18   court to draw on its judicial experience and common sense.” Iqbal, 556 U.S. at 679.

                                                                                                           19   III.   LEGAL ARGUMENT

                                                                                                           20          A.      All Claims Against MLG Should be Dismissed Because the Amended

                                                                                                           21                  Complaint Asserts No Facts About MLG

                                                                                                           22          MLG is not identified by name in the Amended Complaint or either of the Exhibits attached

                                                                                                           23   thereto. To be sure, Plaintiff alleges “Metlife Group life insurance is Plaintiff’s employer’s basic

                                                                                                           24   term life with is provided to you in case of serious event injury. (EXHIBIT A).” Amended

                                                                                                           25   Complaint at p. 3 (first emphasis added). But Exhibit A of the Amended Complaint is a letter to

                                                                                                           26   Marie A. Dantes from an entity other than MLG regarding an insurance policy issued by another

                                                                                                           27   entity. See id. Ex. A. Plaintiff fails to allege any facts explaining how MLG is related to the life

                                                                                                           28   insurance policy identified in Exhibit A, or her claims in this case.

                                                                                                                                                    2
                                                                                                                            MEMORANDUM OF POINTS AND AUTHORITIES-5:19-cv-03920-VKD
                                                                                                            1          Plaintiff also alleges “Plaintiff Marie Arnold and Defendant has proof of existence contract

                                                                                                            2   ‘Promise Whole Life’ (EXHIBIT B) Plaintiff’s Policy Metlife Life Insurance.” Amended

                                                                                                            3   Complaint at p. 4 (emphasis in original). But MLG is not identified in any of the documents

                                                                                                            4   collectively attached as Exhibit B, and Plaintiff fails to allege any facts demonstrating MLG’s

                                                                                                            5   alleged relationship to these documents.1 Rather, it appears Plaintiff is trying to make allegations

                                                                                                            6   regarding a group insurance policy issued by Metropolitan Life Insurance Company—not MLG,

                                                                                                            7   which does not even issue insurance—that was available to Plaintiff during her previous

                                                                                                            8   employment with Kaiser Permanente.2

                                                                                                            9          In short, Plaintiff fails to allege facts demonstrating the existence of any legal duty or
MAYNARD COOPER & GALE LLP




                                                                                                           10   relationship between Plaintiff and MLG, and fails to allege MLG engaged in any conduct (or

                                                                                                           11   misconduct) whatsoever—much less conduct which amounts to a breach of a duty owed to
                            1901 AVENUE OF THE STARS, SUITE 1900




                                                                                                           12   Plaintiff. Thus, even if the Court were to accept all of the allegations in the Amended Complaint
                                                                   LOS ANG ELES, CA 90067




                                                                                                           13   as true, these allegations fail to articulate a plausible claim for relief against MLG. Accordingly,
                                                                                            310-596-4500




                                                                                                           14   each of Plaintiff’s purported causes of action against MLG should be dismissed under Rule

                                                                                                           15   12(b)(6).

                                                                                                           16          B.      Plaintiff’s Purported Concealment and Misrepresentation Claims (Counts I

                                                                                                           17                  and II) Fail to Satisfy Rule 9(b).

                                                                                                           18          Count I of the Amended Complaint purports to assert a cause of action for concealment,

                                                                                                           19   while Count II purports to assert a cause of action for negligent misrepresentation under 33 U.S.C.

                                                                                                           20
                                                                                                                1
                                                                                                           21     The first page of Exhibit B is 1 of 6 pages purportedly printed from the following internet website
                                                                                                                on May 23, 2019: https://www.metlife.com/business-and-brokers/employee-benefits/life-
                                                                                                           22   insurance/. See FAC, Ex. B, page 1. However, a cursory review of the first page of Exhibit B shows
                                                                                                                this is not an accurate or complete representation of the website it purports to represent.
                                                                                                           23
                                                                                                                2
                                                                                                                  MLG is a New York corporation and is not subject to general or specific personal jurisdiction in
                                                                                                           24   this matter. MLG expressly reserves, and does not waive, the right to seek dismissal for lack of
                                                                                                                personal jurisdiction if the Amended Complaint is not dismissed in its entirety, MLG is not
                                                                                                           25   dismissed, or MLG is not otherwise substituted for the proper party via an amendment to Plaintiff’s
                                                                                                           26   pleadings. Even if Plaintiff had named Metropolitan Life Insurance Company (“MLIC”) as a
                                                                                                                defendant, the arguments set forth in Section III (B)-(F) of this Motion apply equally to MLIC as
                                                                                                           27   to any claims relating to Plaintiff’s purported group benefits through Kaiser Permanente.

                                                                                                           28

                                                                                                                                                    3
                                                                                                                            MEMORANDUM OF POINTS AND AUTHORITIES-5:19-cv-03920-VKD
                                                                                                            1   § 931(a)(1)(ii). See Amended Complaint at pp. 3-5.3 “To state a claim for fraudulent concealment

                                                                                                            2   under California law, a plaintiff must allege: (1) a misrepresentation (false representation,

                                                                                                            3   concealment, or nondisclosure); (2) knowledge of falsity (or scienter); (3) intent to defraud i.e. to

                                                                                                            4   induce reliance; (4) justifiable reliance; and (5) resulting damage.” In re Toyota Motor Corp.

                                                                                                            5   Unintended Acceleration Marketing, Sales Practices, and Products Liability Litigation, 754

                                                                                                            6   F.Supp.2d 1145, 1189 (C.D. Cal. 2010) (citations and internal quotations omitted). Similarly, the

                                                                                                            7   elements of a claim for negligent misrepresentation are: “(1) a misrepresentation of a past or

                                                                                                            8   existing material fact, (2) without reasonable grounds for believing it to be true, (3) with intent to

                                                                                                            9   induce another’s reliance on the fact misrepresented, (4) ignorance of the truth and justifiable
MAYNARD COOPER & GALE LLP




                                                                                                           10   reliance thereon by the party to whom the misrepresentation was directed, and (5) damages.” Fox

                                                                                                           11   v. Pollack, 226 Cal. Rptr. 532 (Cal. Ct. App. 1986).
                            1901 AVENUE OF THE STARS, SUITE 1900




                                                                                                           12          Fraud claims (including fraudulent concealment) must satisfy the heightened pleading
                                                                   LOS ANG ELES, CA 90067




                                                                                                           13   requirements of Rule 9(b) of the Federal Rules of Civil Procedure. Das v. WMC Mortg. Corp., 831
                                                                                            310-596-4500




                                                                                                           14   F.Supp. 2d 1147, 1166 (N.D. Cal. 2011). Because a cause of action for negligent misrepresentation

                                                                                                           15   sounds in fraud, it also “must meet the pleading requirements of Federal Rule of Civil Procedure

                                                                                                           16   9(b).” Marroquin v. Pfizer, Inc., 2019 WL 636845, *8 (E.D. Cal. Feb. 14, 2019)(citing cases).4

                                                                                                           17

                                                                                                           18   3
                                                                                                                  Section § 931 is a subchapter of the Longshore and Harbor Workers’ Compensation Act
                                                                                                                (“Longshore Act”), and Plaintiff fails to allege facts demonstrating how her purported claims (or
                                                                                                           19   the parties in this lawsuit) relate to the Longshore Act. Moreover, section 931(a)(1) of the
                                                                                                           20   Longshore Act sets forth the criminal penalties applicable to “[a]ny claimant or representative of
                                                                                                                a claimant” who knowingly and willfully makes a false representation “for the purpose of
                                                                                                           21   obtaining a benefit or payment under this chapter” (i.e. under the Longshore Act). 33 U.S.C. §
                                                                                                                931(a)(1). The Amended Complaint fails to allege MLG is a “claimant or representative of
                                                                                                           22   claimant”, or that MLG made any alleged misrepresentation—to anyone—“for the purpose of
                                                                                                                obtaining a benefit or payment” under the Longshore Act. See 33 U.S.C. § 931(a)(1). Accordingly,
                                                                                                           23   Count II of the Amended Complaint fails to state a claim or factual basis that creates a cognizable
                                                                                                           24   claim under the Longshore Act.
                                                                                                                4
                                                                                                                  In Marroquin, the district court noted that “some courts within the Ninth Circuit are not applying
                                                                                                           25   Rule 9(b) to negligent misrepresentation claims,” but declined to follow those cases because “[t]he
                                                                                                           26   Ninth Circuit has held that all claims sounding in fraud or grounded in fraud must meet 9(b)’s
                                                                                                                heightened pleading requirement.” Marroquin, 2019 WL 636845, *8, n. 8 (citing Kearns v. Ford
                                                                                                           27   Motor Co., 567 F.3d 1120, 1125 (9th Cir. 2009)). See id. (“California courts have expressly held
                                                                                                                that ‘[c]auses of action for intentional and negligent misrepresentation sound in fraud . . . .’”)
                                                                                                           28   (quoting Daniels v. Select Portfolio Servicing, Inc., 246 Cal.App.4th 1150, 1166 (2016)).

                                                                                                                                                  4
                                                                                                                          MEMORANDUM OF POINTS AND AUTHORITIES-5:19-cv-03920-VKD
                                                                                                            1   See also Das v. WMC Mortg. Corp., 831 F.Supp.2d 1147, 1156 (N.D. Cal. 2011) (finding claim

                                                                                                            2   for negligent misrepresentation was subject to Rule 9(b)’s heightened pleading requirement and

                                                                                                            3   “must allege an account of the time, place, and specific content of the false representations as well

                                                                                                            4   as the identities of the parties to the misrepresentations.”).

                                                                                                            5           Rule 9(b) of the Federal Rules of Civil Procedure requires that a plaintiff alleging fraud

                                                                                                            6   “state with particularity the circumstances constituting fraud.” FED. R. CIV. P. 9(b). To satisfy the

                                                                                                            7   “particularity” requirement Rule 9(b), a complaint “must identify the who, what, when, where,

                                                                                                            8   and how of the misconduct charged, as well as what is false or misleading about the purportedly

                                                                                                            9   fraudulent statement, and why it is false.” Davidson v. Kimberly-Clark Corp., 889 F.3d 956, 964
MAYNARD COOPER & GALE LLP




                                                                                                           10   (9th Cir. 2018) (emphasis added). Accord Das v. WMC Mortg. Corp., 831 F.Supp. 2d 1147, 1166

                                                                                                           11   (N.D. Cal. 2011) (holding Plaintiff’s claim for fraudulent concealment was based on “vague and
                            1901 AVENUE OF THE STARS, SUITE 1900




                                                                                                           12   conclusory allegations . . . without any information as to ‘the who, what, when, where, and how
                                                                   LOS ANG ELES, CA 90067




                                                                                                           13   of the misconduct charged[,]” and thus failed to satisfy the heightened pleading requirements of
                                                                                            310-596-4500




                                                                                                           14   Rule 9(b).”). “Rule 9(b) does not allow a complaint to merely lump multiple defendants together[,]

                                                                                                           15   but [instead] requires plaintiffs to differentiate their allegations when suing more than one

                                                                                                           16   defendant . . . and inform each defendant separately of the allegations surrounding his alleged

                                                                                                           17   participation in the fraud.” Swartz v. KPMG LLP, 476 F.3d 756, 764-65 (9th Cir. 2007) (citations

                                                                                                           18   and internal quotations omitted).

                                                                                                           19           Here, neither Count I nor Count II of the Amended Complaint satisfy Rule 9(b). Plaintiff

                                                                                                           20   asserts incomplete and nonsensical sentences throughout the Amended Complaint. She fails to

                                                                                                           21   allege with any particularity what, exactly, was misrepresented or concealed or how Plaintiff was

                                                                                                           22   harmed as a result of the alleged misrepresentation or concealment. For example, Plaintiff alleges:

                                                                                                           23               •   “Defendant Metlife and Brighthouse committed concealment and

                                                                                                           24                   cover-up, falsifying to Plaintiff’s entitlement to withdraw in her

                                                                                                           25                   policy contract. Defendant employee was concealing information

                                                                                                           26                   and materials facts. Defendant employee made false statement of

                                                                                                           27                   deny regarding Plaintiff request for Claim.” Amended Complaint at

                                                                                                           28                   pp. 3-4.

                                                                                                                                                  5
                                                                                                                          MEMORANDUM OF POINTS AND AUTHORITIES-5:19-cv-03920-VKD
                                                                                                            1             •   “Defendant breach and intent to conceal of material facts of the

                                                                                                            2                 contract, up hold from Plaintiff’s entitlement agreement of contract.

                                                                                                            3                 Plaintiff in good faith called in Agent to informed about her status,

                                                                                                            4                 unable to pay. Defendant concealing all alternative optional relating

                                                                                                            5                 on contract.” Amended Complaint p. 3.

                                                                                                            6             •   Defendant Agent negligent misrepresented failure to full disclosure

                                                                                                            7                 leverage case value withdraws, take a loan against your policy or

                                                                                                            8                 sell your policy. Relevant information based on eligible to qualify

                                                                                                            9                 for ‘whole life cash value cash out.’” Amended Complaint at p. 4.
MAYNARD COOPER & GALE LLP




                                                                                                           10             •   “Defendant Agent concealed facts about whole life Insurance

                                                                                                           11                 protects employee in the events of early accident, chronic illness or
                            1901 AVENUE OF THE STARS, SUITE 1900




                                                                                                           12                 disability and take loan before aged 65 and provide cash value with
                                                                   LOS ANG ELES, CA 90067




                                                                                                           13                 penalties surrender charges.” Amended Complaint at p. 5
                                                                                            310-596-4500




                                                                                                           14             •   Defendant and Brighthouse fialed [sic] to pay pension benefits to

                                                                                                           15                 tens of thousands of employee covered by its group annuitty [sic]

                                                                                                           16                 contracts. ‘Betrayed thousands of annultants [sic].’ Misleading

                                                                                                           17                 representation. Plaintiff was one of thousands annultants [sic]

                                                                                                           18                 Defendant graceful defraud and spoof with deception. Defendant

                                                                                                           19                 use brainwashing and mind control because Plaintiff lack

                                                                                                           20                 knowledge insurance contract withdraws.” Amended Complaint at

                                                                                                           21                 p. 5.

                                                                                                           22         In addition to failing to describe the substance of any alleged representation to Plaintiff or

                                                                                                           23   how Plaintiff was harmed as a result, Plaintiff does not identify (i) what was false or misleading

                                                                                                           24   about the alleged representation or concealment; (ii) why it was false or misleading; (iii) who

                                                                                                           25   allegedly made the misrepresentation or concealed information from Plaintiff; (iv) when the

                                                                                                           26   alleged misrepresentation and/or concealment occurred; (v) where the alleged misrepresentation

                                                                                                           27   and/or concealment occurred; or (vi) how the information was conveyed to Plaintiff (e.g. orally,

                                                                                                           28   in writing, through another person, etc.). See Davidson, 889 F.3d at 964; Das, 831 F.Supp.2d at

                                                                                                                                                 6
                                                                                                                         MEMORANDUM OF POINTS AND AUTHORITIES-5:19-cv-03920-VKD
                                                                                                            1       1156.5        And although Plaintiff has sued three different defendants in this matter, her

                                                                                                            2       misrepresentation-based claims fail to differentiate between these defendants. Instead, Plaintiff

                                                                                                            3       improperly lumps all defendants together with allegations such as “Defendant” or “Defendant

                                                                                                            4       Agent”. See Amended Complaint at pp. 4-5. See Yamauchi v. Cotterman, 84 F.Supp.3d 993, 1019

                                                                                                            5       (N.D. Cal. 2015)( amended complaint failed to comply with Rule 9(b) because plaintiff made no

                                                                                                            6       specific allegations against each defendant-bank, and instead lumped the defendants together with

                                                                                                            7       each allegation averred to “The Banks”).

                                                                                                            8                Plaintiff’s purported concealment and negligent misrepresentation claims fall short of the

                                                                                                            9       particularity requirement of Rule 9(b). The vague, incomplete and conclusory allegations in the
MAYNARD COOPER & GALE LLP




                                                                                                           10       Amended Complaint simply are not specific enough to provide MLG with adequate notice of the

                                                                                                           11       particular misconduct forming the basis of Plaintiff’s concealment and/or negligent
                            1901 AVENUE OF THE STARS, SUITE 1900




                                                                                                           12       misrepresentation claims. Accordingly, Plaintiff’s purported fraud-based claims in Counts I and
                                                                   LOS ANG ELES, CA 90067




                                                                                                           13       II of the Amended Complaint should be dismissed under Rules 9(b) and 12(b)(6) of the Federal
                                                                                            310-596-4500




                                                                                                           14       Rules of Civil Procedure.

                                                                                                           15                C.      Plaintiff’ Breach of Fiduciary Duty Claim Fails as a Matter of Law Because

                                                                                                           16                        Plaintiff Does Not (and Cannot) Allege Facts Demonstrating the Existence of

                                                                                                           17                        a Fiduciary Relationship Between Plaintiff and MLG.

                                                                                                           18                Count III of the Amended Complaint purports to assert a claim for breach of fiduciary duty.

                                                                                                           19   See Amended Complaint at p. 6. A claim for breach of fiduciary duty requires the plaintiff to allege

                                                                                                           20   (and prove) the existence of a fiduciary relationship with the defendant. Abbit v. ING USA Annuity

                                                                                                           21   and Life Insurance Company, 252 F.Supp.3d 999, 1019–20 (S.D. Cal. 2017) (“A breach

                                                                                                           22   of fiduciary duty claim under California law requires ‘the existence of a fiduciary relationship, its

                                                                                                           23   breach, and damage proximately caused by that breach.’)(citations omitted). California law

                                                                                                           24   requires that “[b]efore a person can be charged with a fiduciary obligation, he must either

                                                                                                           25

                                                                                                           26   5
                                                                                                                   The Amended Complaint also fails to allege facts which, if accepted as true, would support a
                                                                                                           27   finding that any employer-employee or principal-agent relationship existed between MLG and the
                                                                                                                unidentified “Defendant Agent” and “Defendant employee” at the time of the alleged
                                                                                                           28   misrepresentation or concealment.

                                                                                                                                                          7
                                                                                                                                  MEMORANDUM OF POINTS AND AUTHORITIES-5:19-cv-03920-VKD
                                                                                                            1   knowingly undertake to act on behalf and for the benefit of another, or must enter into a

                                                                                                            2   relationship which imposes that undertaking as a matter of law.” Id. at 1022.

                                                                                                            3           Here, in Count III Plaintiff does not allege MLG knowingly undertook any action to act on

                                                                                                            4   behalf and for the benefit of Plaintiff. See id. Indeed, as set forth above, Plaintiff fails to allege the

                                                                                                            5   existence of any relationship between Plaintiff and MLG—much less facts demonstrating the

                                                                                                            6   existence of a fiduciary relationship between Plaintiff and MLG. Moreover, even if Plaintiff had

                                                                                                            7   alleged the existence of an insurer-insured relationship with MLG—something Plaintiff has not,

                                                                                                            8   and cannot do because MLG does not issue insurance policies—the mere existence of an insurer-

                                                                                                            9   insured relationship is insufficient to establish a fiduciary relationship under California law. See
MAYNARD COOPER & GALE LLP




                                                                                                           10   Abbit, 252 F.Supp.3d at 1022 (noting that “[a]s a matter of California law, no true fiduciary duty

                                                                                                           11   arises from the insurer-insured relationship and an insured therefore cannot maintain a claim for
                            1901 AVENUE OF THE STARS, SUITE 1900




                                                                                                           12   breach of fiduciary duty based solely on the insurer-insured relationship.”). Because Plaintiff fails
                                                                   LOS ANG ELES, CA 90067




                                                                                                           13   to allege facts demonstrating the existence of a fiduciary relationship between Plaintiff and MLG,
                                                                                            310-596-4500




                                                                                                           14   Count III should be dismissed under Rule 12(b)(6).

                                                                                                           15           D.      Plaintiff’s Invasion of Privacy Claim Under the Fourth Amendment Fails as a

                                                                                                           16                   Matter of Law Because MLG Is Not a Government Entity or Agent.

                                                                                                           17           Count IIII [sic] of the Amended Complaint alleges “Defendants Officers” violated

                                                                                                           18   Plaintiff’s privacy rights guaranteed by the Fourth Amendment to the United States Constitution.

                                                                                                           19   Amended Complaint at p. 7.6 However, the Fourth Amendment protects against unreasonable

                                                                                                           20   searches and seizures conducted “by officers of the Government or those acting at their direction.”

                                                                                                           21   Skinner v. Railway Labor Executives' Ass'n, 489 U.S. 602, 613–14 (U.S. 1989). The Supreme

                                                                                                           22   Court has determined the Fourth Amendment simply “does not apply to any search or seizure

                                                                                                           23   effected by a private party on his own initiative”, unless the private party was “acting as an

                                                                                                           24   instrument or agent of the Government.” Id. See also Burdeau v. McDowell, 256 U.S. 465, 475

                                                                                                           25   (1921) (finding the Fourth Amendment’s “origin and history clearly show that it was intended as

                                                                                                           26

                                                                                                           27

                                                                                                           28   6
                                                                                                                    Plaintiff does not identify the purported “Defendants Officers.” See id.

                                                                                                                                                     8
                                                                                                                             MEMORANDUM OF POINTS AND AUTHORITIES-5:19-cv-03920-VKD
                                                                                                            1   a restraint upon the activities of sovereign authority, and was not intended to be a limitation upon

                                                                                                            2   other than governmental agencies.”).

                                                                                                            3          Here, Plaintiff does not allege that MLG is a governmental entity or agency. See Amended

                                                                                                            4   Complaint at p. 7. Nor does she allege MLG was “acting as an instrument or agent of the

                                                                                                            5   government” in connection with the alleged surveillance giving rise to Plaintiff’s purported Fourth

                                                                                                            6   Amendment claim under the U.S. Constitution. Skinner, 489 U.S. at 613–14. Accordingly, Plaintiff

                                                                                                            7   has not, and cannot, state a cognizable Fourth Amendment claim against MLG and this claim

                                                                                                            8   should be dismissed with prejudice under Rule 12(b)(6).7

                                                                                                            9          E.      All of Plaintiff’s Purported Claims Are Time-Barred.
MAYNARD COOPER & GALE LLP




                                                                                                           10          The face of the Amended Complaint demonstrates Plaintiff’s purported claims are time-

                                                                                                           11   barred. And to the extent Plaintiff is attempting to rely on California’s “discovery rule” to postpone
                            1901 AVENUE OF THE STARS, SUITE 1900




                                                                                                           12   the accrual of her claims, she fails to plead facts sufficient to invoke the discovery rule.
                                                                   LOS ANG ELES, CA 90067




                                                                                                           13                  1.      The Face of the Amended Complaint Shows Plaintiff’s Claims are
                                                                                            310-596-4500




                                                                                                           14                          Untimely.

                                                                                                           15          California law applies a two-year statute of limitations to negligent misrepresentation

                                                                                                           16   claims. Hydro-Mill Co. v. Hayward, Tilton & Rolapp Ins. Assocs., Inc., 115 Cal. App. 4th 1145,

                                                                                                           17   1155 (2004). The statute of limitations applicable to a fraud claim is three years. CAL. CIV. PROC.

                                                                                                           18   CODE § 338(d). The statute of limitations applicable to a breach of fiduciary duty claim is four

                                                                                                           19   years, although a three year limitations period applies where the “gravamen of the claim” is deceit,

                                                                                                           20   fraud, or constructive fraud. See, e.g., Fuller v. First Franklin Financial Corp., 216 Cal. App. 4th

                                                                                                           21   955, 963 (2013) (“limitations period is three years . . . for a cause of action for breach of fiduciary

                                                                                                           22   duty where the gravamen of the claim is deceit, rather than the catchall four-year limitations period

                                                                                                           23   that would otherwise apply”); William L. Lyon & Associates, Inc. v. Superior Court, 204 Cal. App.

                                                                                                           24   4th 1294, 1312 (2012) (an alleged “[b]reach of fiduciary duty not amounting to fraud or

                                                                                                           25   constructive fraud is subject to the four-year ‘catch-all statute’ of Code of Civil Procedure section

                                                                                                           26
                                                                                                                7
                                                                                                           27     Furthermore, because Plaintiff has failed to allege any federal question or basis for diversity
                                                                                                                jurisdiction, and these issues may not be curable by an amendment, this case is not appropriate for
                                                                                                           28   federal court.

                                                                                                                                                    9
                                                                                                                            MEMORANDUM OF POINTS AND AUTHORITIES-5:19-cv-03920-VKD
                                                                                                            1   343”); City of Vista v. Robert Thomas Securities, Inc., 84 Cal. App. 4th 882, 889 (2000) (four-

                                                                                                            2   year statute of limitations applies to breach of fiduciary duty, unless the gravamen of the claim is

                                                                                                            3   actual or constructive fraud, in which case the statute of limitations is three years).

                                                                                                            4           The limitations period begins to run “from the moment a claim accrues.” Darringer v.

                                                                                                            5   Intuitive Surgical, Inc., 2015 WL 4623935, at *3 (N.D. Cal. 2015) (citing Aryeh v. Canon Bus.

                                                                                                            6   Solutions, Inc. 55 Cal.4th 1185, 1191 (2013)). Unless an equitable exception applies, a claim

                                                                                                            7   accrues “upon the occurrence of the last element essential to the cause of action.” Id. (quoting Neel

                                                                                                            8   v. Magana, Olney, Levy, Cathcart & Gelfand, 6 Cal.3d 176, 187 (1971)) (internal quotation marks

                                                                                                            9   omitted). The fact “[t]hat a plaintiff is unaware of the cause of action or the identity of the
MAYNARD COOPER & GALE LLP




                                                                                                           10   wrongdoer does not delay the running of the statute [of limitations].” Id. (quoting Saliter v. Pierce

                                                                                                           11   Bros. Mortuaries, 81 Cal.App.3d 292, 296 (1978)).
                            1901 AVENUE OF THE STARS, SUITE 1900




                                                                                                           12           While the Amended Complaint is far from a model of clarity, Plaintiff’s purported claims
                                                                   LOS ANG ELES, CA 90067




                                                                                                           13   appear to relate to (i) a group life insurance policy previously available to Plaintiff during her
                                                                                            310-596-4500




                                                                                                           14   employment with Kaiser Permanente; and (ii) an individual life insurance policy issued to Plaintiff

                                                                                                           15   in June 2012 (i.e. after she voluntarily terminated her employment with Kaiser Permanente on May

                                                                                                           16   13, 2012). See Amended Complaint at pp. 2-5 and Exs. A and B.8                 Thus, any actionable

                                                                                                           17   misrepresentations or omissions regarding the group life insurance policy available to Plaintiff

                                                                                                           18   through Kaiser Permanente necessarily occurred prior to May 13, 2012. Similarly, any actionable

                                                                                                           19   misrepresentations or omission regarding the individual life insurance policy Plaintiff purchased

                                                                                                           20   shortly after terminating her employment with Kaiser Permanente necessarily occurred on or

                                                                                                           21   before the date the policy was issued (i.e. June 2012).9 Plaintiff, however, did not file this lawsuit

                                                                                                           22   until   July   8,   2019—more       than   five   years    after   the   transactions     and   alleged

                                                                                                           23

                                                                                                           24   8
                                                                                                                 Plaintiff alleges she voluntarily terminated her employment with Kaiser Permanente on May 13,
                                                                                                           25   2012. Amended Complaint at p. 2.
                                                                                                                9
                                                                                                           26     Although the Amended Complaint alleges “Plaintiff request in cash value withdraw in writing
                                                                                                                mental disability” and “Defendant deny cash value withdraw full policy”, Plaintiff fails to identify
                                                                                                           27   the date of this request, the date of “Defendant’s” alleged denial, or explain why she is on notice
                                                                                                                of her claims today, but was not on notice of her claims at the time of the alleged denial. Amended
                                                                                                           28   Complaint at p. 4.

                                                                                                                                                 10
                                                                                                                          MEMORANDUM OF POINTS AND AUTHORITIES-5:19-cv-03920-VKD
                                                                                                            1   misrepresentation/omissions at issue. Thus, the face of the Amended Complaint demonstrates

                                                                                                            2   Plaintiff’s claims for negligent misrepresentation (two-year statute of limitations); fraudulent

                                                                                                            3   concealment (three-year statute of limitations); and breach of fiduciary duty (three or four-year

                                                                                                            4   statute of limitations) are all time barred.

                                                                                                            5                   2.      The “Discovery Rule” Does Not Save Plaintiff’s Untimely Claims.

                                                                                                            6           Under California law, the “discovery rule” is an exception to the general rule that a claim

                                                                                                            7   accrues upon the occurrence of the last essential element to a cause of action. The discovery rule

                                                                                                            8   postpones accrual of certain causes of action “until the plaintiff discovers, or has reason to

                                                                                                            9   discover, the cause of action.” Fox v. Ethicon Endo-Surgery, Inc., 35 Cal. 4th 797, 807 (2005. ).
MAYNARD COOPER & GALE LLP




                                                                                                           10   See Otay Land Co., LLC v. U.E. Ltd., L.P., 15 Cal. App. 5th 806, 850-851 (2017). “A plaintiff

                                                                                                           11   relying on the discovery rule to show delayed accrual of a cause of action bears the burden of
                            1901 AVENUE OF THE STARS, SUITE 1900




                                                                                                           12   ‘pleading and proving belated discovery.’” Yamauchi v. Cotterman, 84 F.Supp.3d 993, 1011 (N.D.
                                                                   LOS ANG ELES, CA 90067




                                                                                                           13   Cal. 2015) (quoting Czajkowski v. Haskell & White, LLP, 208 Cal.App.4th 166 (2012)). Thus, in
                                                                                            310-596-4500




                                                                                                           14   order to rely on the delayed discovery rule, “a plaintiff must specifically plead facts showing (2)

                                                                                                           15   the time and manner of discovery; and (2) the inability to have made earlier discovery despite

                                                                                                           16   reasonable diligence.” Darringer v. Intuitive Surgical, Inc., 2015 WL 4623935, at *3 (N.D. Cal.

                                                                                                           17   2015) (citing Fox v. Ethicon Endo-Surgery, Inc., 35 Cal.4th 797, 808 (2005)) (emphasis in original).

                                                                                                           18   Conclusory allegations of diligence are insufficient. See Yamauchi v. Cotterman, 84 F.Supp.3d

                                                                                                           19   993, 1011 (N.D. Cal. 2015) (“An adequate pleading of delayed discovery requires more than a

                                                                                                           20   mere conclusory allegation of diligence; it should set forth pleaded facts that show (1) the time

                                                                                                           21   and manner of discovery; and (2) the inability to have made earlier discovery despite reasonable

                                                                                                           22   diligence.”) (citations and internal quotations omitted).

                                                                                                           23           Plaintiff’s Amended Complaint fails to plead any facts that show (1) when she discovered

                                                                                                           24   her claims; or (2) how she discovered her claims. The Amended Complaint also does not

                                                                                                           25   adequately allege facts describing why Plaintiff, despite reasonable diligence, was unable to

                                                                                                           26   discover her claims earlier. Although Plaintiff claims she suffers from a “mental disability” and

                                                                                                           27   “was unaware of the falsity of the representation”, she fails to identify the alleged mental disability

                                                                                                           28   or explain why this prevented her from discovering her purported claims earlier. Amended

                                                                                                                                                 11
                                                                                                                          MEMORANDUM OF POINTS AND AUTHORITIES-5:19-cv-03920-VKD
                                                                                                            1   Complaint at pp. 2-3. Thus, because Plaintiff has not plead facts sufficient to invoke the discovery

                                                                                                            2   rule, she cannot rely on the discovery rule as a basis to save her untimely claims.

                                                                                                            3   IV.    CONCLUSION

                                                                                                            4          For the reasons stated above, MLG respectfully requests that the Court grant MLG’s

                                                                                                            5   Motion and Dismiss Plaintiff’s Amended Complaint and all causes of action with prejudice

                                                                                                            6   pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure.

                                                                                                            7

                                                                                                            8   DATED: October 4, 2019                       MAYNARD COOPER & GALE LLP
                                                                                                            9                                                By: /s/ Judy M. Lam
                                                                                                                                                                      Judy M. Lam
MAYNARD COOPER & GALE LLP




                                                                                                           10
                                                                                                                                                             Attorneys for Defendant
                                                                                                           11                                                MetLife Auto & Home Insurance Agency, Inc.;
                            1901 AVENUE OF THE STARS, SUITE 1900




                                                                                                                                                             MetLife Group, Inc.; and Brighthouse Life
                                                                                                           12                                                Insurance Company
                                                                   LOS ANG ELES, CA 90067




                                                                                                           13
                                                                                            310-596-4500




                                                                                                           14

                                                                                                           15

                                                                                                           16

                                                                                                           17

                                                                                                           18

                                                                                                           19

                                                                                                           20

                                                                                                           21

                                                                                                           22

                                                                                                           23

                                                                                                           24

                                                                                                           25

                                                                                                           26

                                                                                                           27

                                                                                                           28

                                                                                                                                                 12
                                                                                                                          MEMORANDUM OF POINTS AND AUTHORITIES-5:19-cv-03920-VKD
                                                                                                            1                                   CERTIFICATE OF SERVICE

                                                                                                            2          I declare that I am employed in the County of Los Angeles, State of California in the

                                                                                                            3   office of a member who has been admitted to the bar of this Court at whose direction the service

                                                                                                            4   was made. I am over the age of 18 and not a party to the within action. My business address is

                                                                                                            5   Maynard, Cooper & Gale, LLP, 1901 Avenue of the Stars, Suite 1900, Los Angeles, CA 90067.

                                                                                                            6   On the date indicated below, I served the foregoing document described as:

                                                                                                            7          NOTICE OF MOTION AND MOTION TO DISMISS BY DEFENDANT

                                                                                                            8          METLIFE GROUP, INC.; SUPPORTING MEMORANDUM OF POINTS AND

                                                                                                            9          AUTHORITIES
MAYNARD COOPER & GALE LLP




                                                                                                           10
                                                                                                                ☒       BY CM/ECF ELECTRONIC SERVICE: The interested party(ies) listed below are
                                                                                                           11
                            1901 AVENUE OF THE STARS, SUITE 1900




                                                                                                                registered CM/ECF users with the Court, and have consented to service through the Court’s
                                                                                                           12   automatic transmission of a notice of filing.
                                                                   LOS ANG ELES, CA 90067




                                                                                                           13
                                                                                            310-596-4500




                                                                                                                        I declare under penalty of perjury under the laws of the United States of American and
                                                                                                           14   State of California that the above is true and correct.
                                                                                                           15          Executed on October 4, 2019, at Los Angeles, California.
                                                                                                           16

                                                                                                           17
                                                                                                                                                                 Melody Shabpareh
                                                                                                           18

                                                                                                           19

                                                                                                           20

                                                                                                           21

                                                                                                           22

                                                                                                           23

                                                                                                           24

                                                                                                           25

                                                                                                           26

                                                                                                           27

                                                                                                           28

                                                                                                                                                        1
                                                                                                                                      CERTIFICATE OF SERVICE-5:19-cv-03920-VKD
